Citation Nr: 1713810	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  11-13 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to service connection for a bilateral eye disability.

5.  Entitlement to an initial compensable rating for migraine headaches prior to May 2, 2016, and in excess of 10 percent since May 2, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and December 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of the claims resides with the Pittsburgh, Pennsylvania VARO.    

In October 2014, the Board remanded the Veteran's claims for additional development.  

In a June 2016 rating decision, the rating assigned for the Veteran's migraine headaches was increased to 10 percent effective May 2, 2016.  Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that a claim remains in controversy where less than the maximum benefit available is awarded.  A.B. v. Brown, 6 Vet. App. 35 (1993).  Because the maximum rating available was not granted, the issue remains in appellate status.  

The issues of entitlement to service connection for right and left hip disabilities being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's had a systolic heart murmur which existed prior to service; the Veteran's systolic heart murmur did not undergo a chronic or permanent worsening during service, beyond the natural progress of the condition.  

2.  The Veteran does not have any other heart disabilities which were incurred in or caused by active duty service.  

3.  The claims file is void of any competent evidence linking a diagnosed eye disorder to the Veteran's military service.

4.  For the entire appeal period at issue, the Veteran's service-connected migraine headaches are manifested by prostrating attacks averaging one in two months over the last several months; the Veteran's headaches are not manifested by characteristic prostrating attacks occurring on average once a month over the last several months.


CONCLUSIONS OF LAW

1.  The Veteran does not have a heart disability that is the result of disease or injury incurred in or aggravated during active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2016). 

2.  Criteria for service connection for an eye disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.03(c), 3.303, 3.304, 3.307, 3.309, 4.9 (2016).

3.  For the entire appeal period at issue and resolving all doubt in the Veteran's favor, the criteria for the assignment of a 10 percent rating, but not higher, for service-connected migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 3.321, 4.7, 4.124a and Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment record have been obtained.  The Veteran was offered an opportunity to testify at a hearing but he declined.  

With regard to the claims being decided herein, the Board last remanded the claims to afford the Veteran VA examinations.  This was done.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

VA examinations and medical opinions were obtained (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the VA examiner had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   Moreover, neither the Veteran nor his representative has objected to the adequacy of the opinion obtained during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. 

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Heart Disability

A veteran who served in the active military, naval, or air service after December 31, 1946, is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1132 (West 2014).  Only those conditions recorded in examination reports can be considered as noted and a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b) (2016).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion or a later medical opinion based upon statements made by the veteran about the pre-service history of the condition.  Miller v. West, 11 Vet. App. 345 (1998); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. §  3.306(a) (2016).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2016).

Historically, the Veteran submitted a claim of entitlement to service connection for a heart disability in April 2008.  The claim was denied in a December 2008 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued.

A review of the Veteran's service treatment reports (STRs) reflects that the Veteran's June 1984 entrance examination revealed a normal clinical evaluation of the heart.  In July 1987, November 1988, March 1991, September 1992, December 1993, January 1995, December 1996, and December 1999 medical examinations reflect normal clinical evaluations of the heart.  An undated entry notes that the Veteran's last physical examination was in November 1988 and a slight heart murmur from rheumatic fever was listed as a chronic illness.  In March 1991, the Veteran was noted to have a history of rheumatic fever and he was evaluated for the need for sub-acute bacterial endocarditis (SBE) prophylaxis prior to dental treatment.  He was noted to have a Grade I/IV systolic murmur and SBE prophylaxis was recommended.  In April 2006 and November 2007, heart rate and rhythm were normal.  The May 2008 retirement physical revealed a normal clinical evaluation of the heart.  On a report of medical history form prepared in conjunction with the examination, the Veteran reported that he had rheumatic fever as a child and was diagnosed with a heart murmur at that time.  He indicated that he was also treated for heart palpitations on two occasions during service.  

At a May 2008 VA examination, the Veteran reported a heart condition, chest pain, and palpitations.  Clinical evaluation of the heart revealed no thrills, gallops, or murmurs, S1-S2 present, and regular rhythm.  The examiner indicated that an echocardiogram (EKG) in April 2008 was normal.  The examiner assessed the Veteran with heart palpitations with no etiology or pathology found.  

A November 2009 private treatment evaluation from Dr. R. Al Sayegh indicates that examination of the heart was normal.  

The Veteran was afforded a VA heart examination at which time he was diagnosed with hypertensive heart disease and valvular heart disease.  Neither pericarditis nor congestive heart failure was diagnosed.  The examination report was undated.  In July 2016, a VA examiner noted that the Veteran had a confirmed childhood rheumatic fever history with a residual heart murmur which clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The examiner noted that the Veteran's heart murmur was I/IV secondary to rheumatic fever and did not change while in service.  He indicated that a heart murmur is expected from a rheumatic fever history.  The examiner reported that the Veteran's heart issues were clearly preexistent and did not progress.  He noted that numerous service treatment reports show a normal heart other than the I/IV systolic murmur in history.  No progression of the rheumatic fever murmur existed and there was no change, increase, or progress of the heart disorder during service.  The examiner also opined that it is less likely than not that the Veteran has a current heart disorder that had its onset during service or within one year of service.  The examiner's rationale was that pancarditis is the second most common complication of rheumatic fever.  Other complications include congestive heart failure and pericarditis.  The examiner also noted the various murmurs are commonly observed during acute rheumatic fever.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a heart disability. 

The Board will first address whether the Veteran's pre-existing heart disability was aggravated by his active duty service. 

As noted, the Veteran's pre-existing systolic murmur existed at his entrance to service.  Consequently, the Board finds that the presumption of soundness does not attach to this disorder.  Nevertheless, service connection may be established if a systolic murmur was aggravated by service.

The Board finds that the competent medical evidence of record supports the finding that the Veteran's systolic heart murmur did not undergo any chronic or permanent increase in severity during service beyond the natural progress of the condition.  If a preexisting disability undergoes a permanent increase in severity during service, that increase is presumed to be aggravation unless there is a showing that it represented only the natural progression of the disability.

The Veteran entered service with a systolic heart murmur. The STRs do not reflect any complaints, findings, or treatment for any heart disability or cardiac symptoms at any time during service.  The post-service treatment reports reflect that the Veteran's heart rate and rhythm were normal.  Moreover, the July 2016 VA examiner specifically determined that there is no evidence that the Veteran's diagnosed systolic heart murmur increased in severity during the Veteran's period of active service because there was no change, increase, or progress of the heart disorder during service.  

With regard to whether any other heart disorder was caused or related to the Veteran's service, the examiner specifically found that it is less likely than not that the Veteran has a current heart disorder that had its onset during service or within one year of service.  There is no competent medical evidence to dispute this finding. 

The Board acknowledges that the Veteran is competent to report that he had heart palpitations during service and since that time.  Barr v. Nicholson, 21 Vet. App. 303   (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge that comes to a witness through use of his senses, such as that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he experienced heart palpitations in service and since that time.  The Board finds that the Veteran's report that he had heart palpitations in service and since that time is credible.

However, although the Veteran contends that he has a current heart disability which was aggravated by his service, he has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is insufficient to provide the requisite etiology of the claimed heart disability because such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2016); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the Veteran's statements regarding his heart disability being related to his service are not competent evidence as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to etiology.  Although the Veteran has reported heart palpitations since service, the VA examiner concluded that the Veteran's systolic heart murmur did not increase in severity during service.  Moreover, on multiple examinations since service, no heart murmur was observed.  The Board finds the VA examiner's opinion to be the most probative evidence of record as to the etiology of the Veteran's claimed heart disability. 

The Board finds that the preponderance of the evidence is against a finding that the preexisting systolic heart murmur underwent any permanent increase in severity beyond the natural progress of the disorder during the Veteran's service.  Moreover, there is no other heart disability which was incurred in or caused by service.  Therefore, service connection may not be granted for a heart disability.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Bilateral Eye Disability

Historically, the Veteran submitted a claim of entitlement to service connection for a bilateral eye disability in April 2008.  The claim was denied in a December 2008 rating decision.  The Veteran disagreed with the denial of his claims and this appeal ensued.

Congenital or developmental defects and refractive error of the eye are not considered to be a disease or injury with the meaning of the statutes governing service connection.  38 C.F.R. §§ 3.03(c), 4.9.  In-service incurrence of a disease or injury is not possible with respect to manifestations of a congenital or developmental defect.  Winn v. Brown, 8 Vet. App. 510 (1996) (upholding VA regulations that distinguish a congenital or developmental defect from a disease); Terry v. Principi, 340 F.3d 1378 (Fed. Cir. 2003) (upholding VA regulation that refractive errors of the eye are a congenital defect and thus do not constitute an injury or disease incurred in service).

A review of the Veteran's STRs reflects that the Veteran's June 1984 entrance examination revealed a normal clinical evaluation of the eyes.  In July 1987, November 1988, March 1991, September 1992, December 1993, January 1995, December 1996, and December 1999 medical examinations reflect normal clinical evaluations of the eyes.  The May 2008 retirement physical revealed a normal clinical evaluation of the eyes.  At a May 2008 ophthalmology consultation, the Veteran was reported to have had a corneal abrasion in 1991.  He was assessed with refractive error and noted to wear prescription glasses.    

At a May 2008 VA examination, the Veteran reported residuals of a bilateral eye injury.  He noted that he sustained a corneal abrasion of the left eye twenty-two years prior and a corneal abrasion of the right eye seventeen years prior.  Clinical evaluation of the eyes revealed that pupils were equal and reactive to light.  Extraocular movements were intact.  There was no penorbital redness or swelling.  Funduscopic examination without dilation showed no hemorrhages, exudates, AV lucking, or papilledema.  Cornea, lids, sclerae, and conjunctivae were within normal limits bilaterally.  The examiner noted that several optometry examinations during service (in July 2007 and April 2008) including dilatations were completely normal.  The examiner diagnosed a history of long resolved superficial corneal abrasions bilaterally.  The examiner's functional assessment was that of no disability.  

A November 2009 private treatment evaluation from Dr. R. Al Sayegh indicates that examination of the eyes was normal.  

At a May 2016 eye examination, the Veteran was assessed with myopic astigmatism refractive error, presbyopic refractive error, and unrelated red/green color vision defect (congenital).  In July 2016, an examiner opined that that the Veteran's refractive error is less likely than not related to injury to the eyes, including corneal abrasion, which occurred in 1991.  The examiner's rationale is that corneal abrasions typically occur, are treated topically, and heal over several days leaving no scar or infection and have no effect on refractive error.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for an eye disorder. 

The Board finds that the competent evidence does not show a relationship between the Veteran's claimed eye disorder and his period of active service.  None of the clinical evidence in the claims file reveals that the Veteran has diminished visual acuity that is due to an eye disorder related to service.  Moreover, refractive error of the eyes is not a disease for VA purposes and there is no evidence of any superimposed injury to the eyes during service.  Both VA examiners found no evidence of any residuals of corneal abrasions and the most recent VA examiner specifically opined that the Veteran's refractive error is less likely than not related to injury to the eyes, including corneal abrasions. 

Although the Veteran contends that he has an eye disorder related to his active service, he has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is not competent to provide the requisite etiology of the claimed eye disorder because that matter requires medical expertise.  38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  Therefore, his statements regarding his eye disorder being related to service are not competent as he is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology. 

In short, the Board finds that the preponderance of the competent evidence is against a finding that the Veteran had an eye disability during service and the claims file does not contain competent evidence linking an eye disorder to service.  There is also no lay evidence of any continuity of symptomatology of an eye disorder since active service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for an eye disorder, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating - Migraine Headaches

The Veteran submitted a claim for service connection for migraine headaches in April 2008.  In a September 2008 rating decision, service connection was granted for migraine headaches and a noncompensable rating was assigned effective September 1, 2008 (the day following his separation from service).  The Veteran disagreed with the rating assigned.  In a June 2016 rating decision, the rating assigned for the Veteran's migraine headaches was increased to 10 percent effective May 2, 2016. 

At the Veteran's May 2008 retirement physical, the Veteran reported that he had migraine headaches one to two times per week lasting one to two days but lasting two to three days once per month.  He reported regular headaches daily.  He was assessed with headache syndrome.  The examiner noted that the daily headaches could represent rebound headaches due to analgesic use and he advised the Veteran to cut back on the use of analgesics.  

At a May 2008 VA examination, the Veteran reported right-sided headaches twice per week which he self-treated with Tylenol and Motrin.  He reported that the headaches were unaccompanied by nausea, vomiting, aura, light, phenomenon, or seizures.  The examiner assessed the Veteran with headaches of unknown etiology and indicated that although the headaches are fairly frequent, they do not interfere with his routine activities.  

A November 2009 private examination conducted by Dr. R. Al Sayegh indicates that the Veteran had chronic migraine headaches.  Dr. Al Sayegh reported that over the past ten years the Veteran experienced frequent and sustained headaches on a monthly basis which improved with dark places and pain killers.  Dr. Al Sayegh also indicated that the Veteran's headaches had increased in severity, frequency, and intensity and had been occurring on a weekly basis which resulted in several hours of lost work per week.   

At a May 2016 VA examination, the Veteran was reported to have characteristic prostrating attacks of migraine headache pain once in two months.  The examiner indicated that the Veteran does not have very frequent prostrating and prolonged attacks of non-migraine headache pain.  The examiner concluded that the Veteran's migraine headache disability does not impact his ability to work.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's service-connected migraine headaches are rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  That Diagnostic Code provides a 0 percent rating for migraine headaches which are characterized by less frequent attacks.  A 10 percent rating is assigned for migraine headaches which are characterized by prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on average once a month over the last several months.  A 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Having reviewed the relevant evidence and affording the Veteran the benefit of the doubt, the Board finds that the evidence shows that the Veteran's migraine headaches are characterized by prostrating attacks averaging one in two months over the last several months for the entire appeal period at issue which equates to a 10 percent rating.  In 2008, the Veteran's headaches were characterized by less frequent attacks which equates to the currently assigned noncompensable rating.  However, while Dr. Al Sayegh reported that the Veteran's headaches had increased in severity, frequency, and intensity and had been occurring on a weekly basis which resulted in several hours of lost work per week, at the most recent VA examination the Veteran was reported to experience characteristic prostrating attacks of migraine headache pain once in two months which equates to a 10 percent rating and no more.  As such, the Board finds that a rating of 10 percent and no more is warranted for the entire appeal period at issue.     

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2016).  To afford justice in exceptional situations, an extraschedular rating can be provided. 38 C.F.R. § 3.321(b). 

The Court of Appeals for Veteran Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Veteran's reported symptomatology primarily included prostrating attacks averaging one in two months which is fully contemplated by the schedular rating criteria.  As noted, the schedular rating criteria allows a higher rating if all of the Veteran's headache related symptomatology occurs more frequently and causes severe economic inadaptability.  As such, in assigning the schedular rating, the Board necessarily considered all of the Veteran's headache symptomatology.  Thus, the Board finds that the rating assigned reasonably describe the Veteran's disability at issue.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.

Finally, a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is raised by the record in an increased rating claim when the Veteran asserts unemployability due to the service-connected disability under consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not asserted that he is unemployable due to his service-connected migraine headaches, and therefore, a TDIU is not raised by the record, and further consideration is not warranted.


ORDER

Entitlement to service connection for a heart disability is denied.

Entitlement to service connection for a bilateral eye disability is denied.

Prior to May 2, 2016, an initial rating of 10 percent for migraine headaches is granted; a rating in excess of 10 percent is denied for the entire appeal period.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim of entitlement to service connection for a bilateral hip disability can be reached.  

The Veteran's claim was remanded in order to conduct a medical examination including X-rays and to obtain a medical opinion.  Although a medical examination was conducted and an opinion was obtained, a review of the June 2016 VA examination reveals that the examiner indicated that X-rays were conducted but the examiner failed to provide the results any X-rays.  In light of the fact that the results of the X-rays were not included in the examination report, another VA examination including X-rays should be conducted and the results of said X-rays should be included in the examination report and considered prior to any examiner rendering the requested medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a VA examination to evaluate any current bilateral hip disabilities.  Any indicated tests, including X-rays, should be accomplished.  The examiner should review the record prior to the examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current left or right hip disability had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should make note of the complaints of hip pain during service as well as the limitation of motion of the hips shown on VA examinations.

2.  Review the medical examination report and opinion obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3.  Then, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


